549 F.2d 414
95 L.R.R.M. (BNA) 2103, 81 Lab.Cas.  P 13,208
NORTH DIXIE THEATRE, INC. and its wholly owned subsidiary,Kilgore Amusement, Inc., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-1042.
United States Court of Appeals,Sixth Circuit.
Feb. 18, 1977.

Stanley Goodman, Goodman & Goodman Co., L. P. A., Ronald K. Rychener, Cincinnati, Ohio, for petitioners.
Elliott Moore, Deputy Associate Gen. Counsel, Ruth E. Peters, Patrick Szymanski, N. L. R. B., Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and WEICK and PECK, Circuit Judges.

ORDER

1
Upon consideration of the record, the briefs, and arguments of counsel, we are of the opinion that the Order of the Board, in which one member dissented, and which overturned credibility findings of its own Administrative Law Judge, is not supported by substantial evidence, and enforcement of said Order is therefore denied.